DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on February 16, 2021.  Claims 1 and 11 have been amended.  Claims 2-4 have been cancelled.  Claims 1, 7, 9, 11-14, 16, 17, 19 and 20 are currently pending and have been examined.
Claim Objection
Claim 1 is objected to because of the following informality: line 30 recites “a wallet processor” although a wallet processor is already first recited in line 3.  Clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7, 9, 11-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 1 and the system of claim 11 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, independent claims 1 and 11 recite the features of:  
1. A method for splitting tender at point of sale using a mobile pay system, the method comprising: 
storing, at a wallet processor comprising a processor-based server, an e- commerce account of a customer associated with a particular business in a payment accounts database accessible by the e-commerce account; 
transmitting to a mobile device executing a mobile application, a plurality of payment instruments associated with the e-commerce account previously entered and stored in the payment accounts database for online purchases with the particular business; 
receiving, from the mobile device, a selection of the first payment instrument and the second payment instrument from the plurality of payment instruments to use the first payment instrument and the second payment instrument for in store purchases at the particular business and storing the selection in a customer payment profile for in store purchases; 
associating, at the wallet processor, an authentication code specific to in-store purchases at the particular business with the customer payment profile;  
receiving, at a point of sale system in-store at a brick-and-mortar store of the particular business, a check-in from a mobile device to associate the customer payment profile with the point of sale system in-store at the brick-and-mortar store of the particular business; 
completing, at the point of sale system, scan of merchandise at the brick-and-mortar store of the particular business and entering tendering phase; 
sending the request to authorize a total dollar amount from the point of sale system in- store at the brick-and-mortar store of the particular business to a wallet processor associated with the customer payment profile, wherein the wallet processor accesses the customer payment profile to determine if there is a split tender configuration; 
determining, at the wallet processor, the first payment instrument to use for providing tender for the purchase by the wallet processor accessing the customer payment profile and payment rules; 
creating, at the wallet processor, a first authorization for the first payment instrument for the total dollar amount by the wallet processor and sending the first authorization to an authorizer and receiving at the wallet processor a first authorization response that does not satisfy the total dollar amount; 
automatically checking, at the wallet processor, customer preferences and payment rules by the wallet processor to loop back to determine and access the second account to use in accordance with the customer's payment profile; 
creating, at the wallet processor, a second authorization for the second payment instrument for a remaining dollar amount by the wallet processor and sending the second authorization to the authorizer and receiving at the wallet processor a second authorization response satisfying the second authorization; 
sending, from the wallet processor, a collection of the first authorization response and the second authorization response to the point of sale system; and Page 4 of 14 Application. No. 15/767,491 Response to Non-Final Office Action 
completing the transaction at the point of sale system and alerting the wallet processor.



Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1 and 11, since these claims only contain mere instructions to implement the abstract idea on computer components in their ordinary capacity for a commercial interaction or fundamental economic practice (e.g., to receive, store, or transmit data), the recitation in claims 1 and 11 of a mobile device, app and a wallet processor do not provide significantly more.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1 and 11 does not pertain to an improvement in the functioning of the computing devices themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1 and 11, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  Specifically, the use of electronic wallets having split tender functionality is a WURC activity as evidenced by the numerous references cited on the PTO-892 attached to the OA dated 3/29/2019 and the present OA.  Moreover, the mobile 
In view of the above analysis, independent claims 1 and 11 are not patent eligible.  Dependent claims 7, 9, 12-14, 16, 17, 19 and 20 recite further extra judicial and WURC activity, and do not cure the deficiencies in their respective base claims, and are also not patent eligible.  Specifically, the dependent claims merely refine the abstract idea by implementing split tender functionality using generic computer components not indicative of integration into a practical application (2A2) that is further WURC activity (2B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 9, 11-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2013/0138516) in view of Barve (US 2015/0039452).
In addition to the motivation statements below, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Barve in White since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, both are in the field of electronic payments and one of ordinary skill in the art would recognize the combination to be predictable.
Claim 1 recites: 
A method for splitting tender at point of sale using a mobile pay system, the method comprising: (White, Fig. 6, method 600 performed by payment authority system 105)
storing, at a wallet processor comprising a processor-based server, an e- commerce account of a customer associated with a particular business in a payment accounts database accessible by the e-
transmitting to a mobile device executing a mobile application, a plurality of payment instruments associated with the e-commerce account previously entered and stored in the payment accounts database for online purchases with the particular business; receiving, from the mobile device, a selection of the first payment instrument and the second payment instrument from the plurality of payment instruments to use the first payment instrument and the second payment instrument for in store purchases at the particular business and storing the selection in a customer payment profile for in store purchases; (White, Fig. 1, [0040], mobile device 125; [0041] and [0042], user selects from variety of different forms of payment for transactions; [0039], merchant may sell goods or services on-line or at a traditional brick-and-mortar store; [0051], user preferences may be merchant specific)
associating, at the wallet processor, an authentication code specific to in-store purchases at the particular business with the customer payment profile; (White, [0046], providing one-use perishable code to merchant’s point of sale (POS) system 120)
receiving, at a point of sale system in-store at a brick-and-mortar store of the particular business, a check-in from a mobile device to associate the customer payment profile with the point of sale system in-store at the brick-and-mortar store of the particular business; (White, [0039], POS device may be at traditional brick-and-mortar store; Fig. 12, [0117], [0118], discusses the structure 1200 of the payment authority system 105 may include code such as applications.  White does not specifically disclose operating a mobile application to check-in at a point of sale in-store at the brick-and-mortar store of the particular business.  The related art reference Barve, Abstract, discusses a consolidated electronic payment system operated by a retailer exclusively for its customers which consolidates payment resources within the unified system, facilitating broader access at retail checkout to several payment instruments.  Barve, Fig. 1, [0062], shows checkout 22 in retailer shopping facility 20 where the 
completing, at the point of sale system, scan of merchandise at the brick-and-mortar store of the particular business and entering tendering phase; (White, Fig. 5, [0092], transaction terminal 525 to enter SKU#; Fig. 6, [0100], 605, 610, generate payment code for transmission to the device.  White does not specifically disclose the scan of merchandise.  Barve, [0091], discusses scanning merchandise brought to a checkout.  It would have been obvious to a person of ordinary skill in the art at the time of filing for the POS system of White to include scanning merchandise at a checkout as discussed in Barve since scanning items to purchase at a store is a common way of identifying items a customer purchases as noted in Barve, [0091])
sending the request to authorize a total dollar amount from the point of sale system in- store at the brick-and-mortar store of the particular business to a wallet processor associated with the customer payment profile, (White, Fig. 6, [0100], 615, receiving transaction amount from point of sale (POS) system)
wherein the wallet processor accesses the customer payment profile to determine if there is a split tender configuration; (White, Fig. 6, [0100], 620, a number of forms of tender may be applied to the transaction amount)
determining, at the wallet processor, the first payment instrument to use for providing tender for the purchase by the wallet processor accessing the customer payment profile and payment rules; creating, at the wallet processor, a first authorization for the first payment instrument for the total 
sending, from the wallet processor, a collection of the first authorization response and the second authorization response to the point of sale system; and (White, Fig. 6, [0100], unified approval code applying the multiple forms of tender to the transaction may be generated for transmission to the POS system)
completing the transaction at the point of sale system and alerting the wallet processor.  (White, [0097], transaction completed)
Claim 11 corresponds to claim 1 and is rejected on the same grounds.  Specifically regarding claim 11, White, Fig. 1, [0039], point of sales (POS) system 120. 

Claim 7 recites:
The method of claim 1, wherein the first payment instrument is a gift card or a bank card.  (White, [0103], multiple forms of tender may include credit card, debit card and gift card)
Claim 9 recites:
The method of claim 1, wherein the second payment instrument is a gift card or a bank card.  (White, [0103], multiple forms of tender may include credit card, debit card and gift card)
Claim 12 recites:
The system of claim 11, wherein the payment accounts database stores payment instruments of the customer.  (White, Fig. 1, [0045], data store 110)
Claim 13 recites:
The system of claim 12, further comprising a payment preferences database for storing customer payment preferences.  (White, Fig. 1, [0045] and [0050], data store 110)
Claim 14 recites:
The system of claim 13, wherein the customer payment profile comprises data from the payment accounts database and the payment preferences database.  (White, Fig. 1, [0045] and [0050], data store 110)
Claim 16 recites:
The system of claim 11, wherein the first payment instrument is a gift card.  (White, [0060], forms of tender to a transaction amount include a credit card, a debit card and a gift card)
Claim 17 recites:
The system of claim 16, wherein the second payment instrument is a gift card or a bank card.  (White, [0060], forms of tender to a transaction amount include a credit card, a debit card and a gift card)


Claim 19 recites:
The system of claim 11, wherein the first payment instrument is a bank card.  (White, [0060], forms of tender to a transaction amount include a credit card, a debit card and a gift card)
Claim 20 recites:
The system of claim 19, wherein the second payment instrument is a gift card or a bank card.  (White, [0060], forms of tender to a transaction amount include a credit card, a debit card and a gift card)

Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 112(d), this rejection has been withdrawn in view of the cancellation of claims 2-4.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  Regarding Step 2A, prong one, no arguments were presented. 
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the features cited by the Applicants, "transmitting to a mobile device executing a mobile application, a plurality of payment instruments" 
Regarding Step 2B, no arguments were presented.
Regarding the rejection under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant argues “White does not appear to teach or suggest at least "transmitting to a mobile device executing a mobile application, a plurality of payment instruments associated with the e-commerce account previously entered and stored in the payment accounts database for online purchases with the particular business" and "associating, at the wallet processor, an authentication code specific to in-store purchases with the particular business with the customer payment profile."”  The Examiner respectfully disagrees.  As discussed above in greater detail, White, [0037], [0038], discusses both a payment code and a merchant specific forms of tender, 
Lastly, it is respectfully noted that although the claimed features have been examined in view of the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method executing a split payment in the technological environment of a mobile phone.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, merchant specific payment apps, mobile phones and splitting a purchase price between two forms of payment are all familiar elements.  Further, the applicant admits on page 1 of the remarks that the invention is directed to automating a previously known manual activity, which requires only ordinary skill in the art and hence is considered a routine expedient.  Please see MPEP 2144.04. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Laracey (US 2015/0186871) discusses mobile wallets with split tender capability, [0047].
Thompson (US 2014/037447) discusses split tender payment, [0034].
Wall (US 2014/0012701) discusses split tender payments using private label cards, [0127].
Nguyen (US 2006/0149670) discusses a split tender payment system, [0008].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571)272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/GH/

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692